370 Pa. 190 (1952)
Commonwealth ex rel. Banks, Appellant,
v.
Claudy.
Supreme Court of Pennsylvania.
Argued April 1, 1952.
April 22, 1952.
*191 Before DREW, C.J., STEARNE, JONES, BELL, CHIDSEY and MUSMANNO, JJ.
Virgil Banks, Sr., appellant, in propria persona, submitted a brief.
Albert A. Fiok, Assistant District Attorney, with him James F. Malone, Jr., Assistant District Attorney, for appellee.
OPINION PER CURIAM, April 22, 1952:
This is an appeal by the relator, Virgil Banks, Sr., from the denial by the Common Pleas Court of Allegheny County of a petition for writ of habeas corpus. The petition is a verbatim copy of a petition filed by the same prisoner in this Court on September 15, 1950, at Miscellaneous Docket No. 1728. At that time, a rule to show cause was allowed and was served on the Warden of the Western State Penitentiary, the District Attorney of Huntingdon County (where the case arose), and the Attorney General. An exhaustive answer was filed by the District Attorney, and on November 10, 1950, we denied the writ by an order entered PER CURIAM without opinion. On January 15, 1951, the Supreme Court of the United States denied a petition for a writ of certiorari.
*192 There is nothing new raised by the present appeal. The order of the court below is affirmed.